Mr. Justice Hutchison
delivered the opinion of the Court.
Bocanegra was convicted in a municipal court of carrying a weapon. At the threshold of a trial de novo in the district court he pleaded guilty and was sentenced to six months in jail. The only question is whether the district court abused its discretion in imposing the maximum penalty.
Appellant invokes the rule established in People v. Laureano, 34 P.R.R. 203. In that case this court said:
“We have no evidence before us, because none was introduced, the defendant having pleaded guilty. We have only the information filed in the district court and the fact is that from it there appears nothing which tends to aggravate the offense committed. An ordinary act is charged and it is our opinion that in such a case the maximum penalty is not justified.”
In the instant case the complaint charged that Bocanegra, while intoxicated, was carrying for the purposes of offense and defense a sharpened machete with which he threatened those whom he met and struck several blows upon the counter of Juan Alicea, known as “Gruito”. The facts therefore do not bring the case within the doctrine of People v. Laureano. Bocanegra was on the war path; Laureano was not.
We find no such abuse of discretion as to justify a modification of the judgment. It will be affirmed.
Mr. Chief Justice Del Toro and Mr. Justice Cordova Dávila took no part in the decision of this case.